Citation Nr: 0836831	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-03 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Oakland, California.


FINDING OF FACT

For the entire time on appeal, the veteran's PTSD has been 
reflective of no more than "difficulty" in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.130, Diagnostic Code (DC) 9411 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

In cases where the veteran's claim arises from a disagreement 
with the initial evaluation following the grant of service 
connection, the Board shall consider the entire period of 
claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during these 
claims a practice known as "staged" ratings. Fenderson v. 
West, 12 Vet. App. 119 (1999).   

In this case, throughout the rating period on appeal, the 
veteran has been assigned a 50 percent rating for PTSD.  He 
contends that his symptoms, particularly that of difficulty 
interacting with most people, are of such severity as to 
warrant an increased rating.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  In order to be 
entitled to the next-higher 70 percent rating, the evidence 
must show occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

After a thorough review of the entire claims file, the Board 
finds that the weight of the evidence does not more nearly 
approximate the next-higher 70 percent evaluation.    

First, the evidence does not demonstrate spatial 
disorientation.  Rather, the March 2005 VA PTSD evaluation 
and the May 2005 VA PTSD examination showed that the veteran 
was oriented to person, time, and place.  

Additionally, suicidal ideation has not been shown.  Thoughts 
of suicide were expressly denied by the veteran in the March 
2005 VA PTSD evaluation, during which it was determined that 
he did not present a danger to himself or others and that he 
demonstrated a low potential for dangerous behavior.  
Further, suicidal ideation was consistently denied in 
subsequent VA outpatient treatment reports.  

Moreover, the evidence does not indicate that the veteran 
neglected his personal appearance and hygiene.  During a 
February 2005 treatment report, it was noted that he had fair 
hygiene and was fairly groomed.  In March 2005, a VA examiner 
observed that he was dressed casually and well-groomed.  
There are no reports of his failure to maintain his personal 
appearance and hygiene.  

Next, the weight of the evidence indicates that the veteran's 
speech was not impaired or illogical.  Although in a January 
2006 statement, the veteran's wife admitted that "sometimes, 
when he talks to me, I can't understand what he's saying," 
the clinical findings are negative for evidence of illogical 
or impaired speech.  To the contrary, the initial VA PTSD 
evaluation in March 2005 revealed no evidence of a thought 
disorder; thought and speech patterns were found to be fluid, 
linear, and concise.  Moreover, the May 2005 VA examiner 
described the veteran's speech as spontaneous, and normal in 
rate, volume, and tone, with no loosening of association or 
flight of ideation in his thought process.

The Board recognizes that the veteran and his wife are 
competent to report symptomatology as it comes to them 
through their senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, competency of evidence differs from weight 
and credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

In this case, the Board attaches greater probative weight to 
the clinical findings of skilled, unbiased professionals than 
to the statements of the veteran and his wife.  See 
Cartright, 2 Vet. App. at 25 (interest in the outcome of a 
proceeding may affect the credibility of testimony). 

Next, a review of the evidence of record further demonstrates 
that the veteran is not unable to establish and maintain 
effective relationships due to PTSD.  Despite the veteran's 
October 2005 statement purporting no social interaction and 
his earlier statements that he has no friends, the March 2005 
VA examiner noted that the veteran had been married for 27 
years and lived with his wife, son, and his son's fiancé.  In 
this regard, it was noted that he had a supportive 
environment.  

Moreover, in a February 2005 treatment report, it was noted 
that the veteran did not endorse avoidance behavior and that 
he enjoyed playing with his children even though he 
subjectively described himself as withdrawn and isolated.  In 
a March 2005 treatment report, an improvement in the 
relationship with his grandchildren was noted.  While he may 
experience "difficulty" in establishing and maintaining 
relationships, his 27-year marriage and familial 
relationships demonstrate that he was not unable to do so.

Further, the evidence does not demonstrate difficulty in 
adapting to stressful circumstances, such as in a work or 
work-like setting.  A June 2004 treatment report indicated 
that he worked a variety of jobs; his occupational history 
included working in apartment maintenance, as a district 
manager for a newspaper, and as a child care provider.  In a 
May 2005 VA PTSD examination, it was noted that his longest 
reported job was as a warehouseman for six and a half years.  

Although the Board acknowledges his statements that he did 
not continue to work as a child care provider to his 
grandchildren because did not have the tolerance for that 
job, the examiner also noted that he could not work over the 
years due to arthritis in his back.  Importantly, there was 
no indication that an inability to adapt to stressful 
circumstances had an impact on his employment history.  

On the other hand, the evidence of record suggests that the 
veteran engaged in obsessional rituals, although the extent 
to which these rituals interfered with routine activities has 
not been specifically evaluated.  The Board acknowledges his 
wife's statements of January 2006 describing his obsession 
with religion.  Specifically, she stated that she and her 
husband have been late for appointments and important 
meetings because he had to say a prayer or series of prayers 
before a certain time.  Further, the March 2003 PTSD 
evaluation revealed a reported history of taking showers 
multiple times a day and checking and rechecking windows.  

However, the evidence of record does not indicate that the 
veteran was unable to perform routine daily activities.  For 
example, he was able to regularly report for VA outpatient 
treatment from June 2004 through November 2005, and it was 
specifically noted that he arrived on time to the initial 
March 2005 and May 2005 VA PTSD examinations.  Moreover, the 
May 2005 examination suggested that he was capable of 
performing other daily activities, such as handling financial 
matters.  Therefore, the Board finds that, despite the 
reported obsessional rituals, interference with routine daily 
activities has not been shown.  

Given the veteran repeatedly complains of irritability and 
anger issues, the Board finds that impaired impulse control 
is demonstrated by the evidence.  Aggressive feelings and 
impulses were noted in the May 2005 VA examination and he 
complained of irritability in VA outpatient treatment 
records.  His wife, in an October 2008 statement, indicated 
that he had become violent with her on at least four 
occasions even though he denied physical violence in a 
February 2005 treatment report.  The record also contains 
reports of "road rage" and mood swings. 

Next, the Board also finds that the evidence supports a 
finding of near-continuous depression.  The March 2005 VA 
PTSD evaluation revealed diagnoses of moderate PTSD and 
moderate, recurrent major depressive disorder.  According to 
the examiner, his depression is "directly related to combat 
PTSD."

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so, although the Board may not 
ignore such distinctions where they appear in the medical 
record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996)).  

In the present case, all of the veteran's symptoms associated 
with both his PTSD and related depressive disorder have been 
considered in determining his Global Assessment of 
Functioning (GAF) score.  GAF is a scale used by mental 
health professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).

A GAF score of 65 was assigned in February 2005 to reflect 
the severity of his impairment.  GAF scores ranging between 
61 through 70 reflect "mild" symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in occupational 
functioning but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

Subsequent VA examinations conducted in March 2005 and May 
2005 noted a GAF score of 55 for the two diagnosed mental 
disorders of PTSD and depression.  GAF scores ranging between 
51 through 60 reflect "moderate" symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

Although the May 2005 VA examination indicated "serious 
symptoms," the March 2005 VA examiner specifically opined 
that the veteran's disorders were of "moderate intensity" 
and only moderate functional impairment was noted.  Thus, the 
Board finds that the GAF scores of 50 and 65 are indicative 
of not more than moderate impairment, which is consistent 
with the current 50 percent rating.  

Overall, due to the absence of symptoms such as suicidal 
ideations, impaired or illogical speech, spatial 
disorientation, hygienic problems, an inability to maintain 
relationships, and difficulty adapting to stressful 
circumstances, the veteran's current complaints of 
obsessional rituals, irritability, and depression, standing 
alone, do not demonstrate a disability picture more nearly 
approximating the next-higher 70 percent evaluation under DC 
9411.    

In consideration of the above, the Board finds that the 
veteran's disability of PTSD has not manifested 
symptomatology that more nearly approximates the criteria 
required for a higher disability rating of 70 percent under 
DC 9411.    

Next, the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that no evidence that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  

In this case, the March 2005 VA PTSD evaluation revealed no 
previous hospitalizations.  Further, despite his statements 
purporting that his PTSD affects his employment, the 
preponderance of the evidence does not indicate that his 
condition has resulted in any occupational impairment or that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.  

The veteran contends that, even if he was not unemployable 
due to his current back disability (he reported in a June 
2005 VA treatment report that he is receiving disability for 
depression and a non-service connected low back disability), 
his PTSD would prevent him from working.  Further, the Board 
acknowledges that during his initial PTSD evaluation in March 
2005, the VA physician indicated that the veteran was 
completely disabled due to his physical and psychological 
conditions.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has emphasized the need for a disability 
evaluation examination report to be based on a full and 
accurate understanding of a veteran's history.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  During the March 2005 
PTSD evaluation, the VA physician was not provided with a 
complete and accurate employment history.  In the May 2005 
examination, his full work history was reviewed, and it was 
noted that "over the years, because of his back pain due to 
arthritis, he could not work."  

Moreover, given the nature of the rating criteria of anxiety 
disorders such as PTSD, the rating schedule of 38 C.F.R. 
§ 4.130 essentially takes into account the effect of the 
veteran's disability on his ability function in the 
workplace.  As stated above, despite the absence of a full 
and accurate employment history, the March 2005 PTSD 
evaluation revealed only moderate functional impairment in 
relation to his service-connected disability.  

For these reasons, the Board finds that the weight of the 
evidence does not show that the veteran's PTSD has caused 
frequent periods of hospitalization or marked interference 
with employment.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted in this 
case.

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for increased rating 
in excess of 50 percent for PTSD for any period of the claim, 
and the appeal is denied.  The Board has considered the 
entire period of claim and finds that the assignment of 
different ratings for different periods of time during the 
claim period is not warranted.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran's claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's VA 
outpatient records with the claims file, and he was afforded 
a VA PTSD examination in May 2005.  Significantly, neither 
the veteran nor his representative has identified any 
information pertinent to the claim that has not been 
associated with the claims file.  For these reasons, the 
Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


